PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/087,981
Filing Date: 31 Mar 2016
Appellant(s): SMOLIC et al.



__________________
Michael J Marcin, Reg. No. 48,198
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues (Brief pg. 5) that reliance on the Landow reference is improper, as Landow does not disclose the “information message” as it is recited in claim 1.  The examiner respectfully maintains that the combination of Carroll and Landow renders the claimed invention unpatentable.  The Carroll disclosure forms the base of the obviousness rejection.  Figure 4 and para. [0045] of this reference show that video content (the MPEG data in stream 2), at least two overlays (the HTML substreams in streams 3 and 4), and an information message (the compositing instructions in stream 0) are transmitted in a single transmission channel, as required by claim 1.  The previous Office action proposed (see 24 September 2020 Final action pg. 5-6) to modify this system to include the “trigger information” of Landow in the compositing instructions of Carroll, which would enable the viewer to “selectively display” the overlays.  Motivation to make this modification is provided by Landow, which states that this functionality would “provide the user the choice of being presented the supplemental media rich content” (Landow para. [0040] and Final action pg. 5-6).

The rejection did not propose an overhaul of Carroll to retrieve the compositing instructions and overlays from different sources.  The skilled artisan, upon finding motivation in Landow to include the cited functionality into the system of Carroll, would have found it obvious to include Landow’s trigger information into Carroll’s compositing instructions, as the previous Office action described.  When modified in this way, Carroll would continue to operate entirely as disclosed in that reference, but with the newly-added functionality in the compositing instruction enabling the overlays to be selectively displayed.  It would not have been necessary or desirable when making this modification to retrieve the information message and supplemental content from a remote source, because Carroll provides an existing system for transmitting this information within the single transmission channel as shown in Fig. 4.  Because the teachings in Landow relating to different channels are not relied upon in the rejection, it is respectfully submitted that Landow does not teach away from the recitation of claim 1 that this information be received in a single channel.
combination of Carroll and Landow that was relied upon in the rejections.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, an argument solely against Landow is incomplete, as the rejection of claim 1 merely relied upon certain teachings from Landow to modify the system disclosed in Carroll.  Nowhere in the Brief does Appellant rebut or address this combination of references.   MPEP 2145 IV states: 

Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.

The examiner respectfully points out that “the test [for obviousness] is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  It is respectfully maintained that the Landow reference would have suggested to the skilled artisan to make the above-described modification of Carroll, the result of which modification renders the invention recited in claim 1 to be unpatentable.
Although no argument is made against the combination of Carroll and Landow, an assumption will be made here that Appellant intends to argue that this combination would result in a system in which the supplemental media is retrieved from a different 
Appellant argues (Brief pg. 7-8) that the SEI message of Tsukagoshi “is not designed to enable an end-user device to selectively display or hide an overlay,” thus the rejection of claim 21 is improper.  The examiner respectfully disagrees, and again submits that Appellant is attacking references individually when the rejection is based on a combination of prior art teachings.  The rejection of claim 21 did not state that the SEI message of Tsukagoshi is designed to enable an end-user device to selectively display or hide an overlay.  Rather, it was stated in the rejection (Final action pg. 12) that the teachings of Tsukagoshi would have motivated the skilled artisan to modify the system of Carroll/Landow to include the compositing instructions of Carroll/Landow in an SEI message.  The examiner maintains that this rejection is proper, especially given prima facie case of obviousness that arrives at the claimed invention.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J HANCE/Primary Examiner, Art Unit 2423                                                                                                                                                                                                        
Conferees:
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423  
                                                                                                                                                                                                      /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.